Case 3:20-cv-00017-MMH-JBT Document 36 Filed 09/21/20 Page 1 of 1 PageID 401




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   MERLIN KAUFFMAN,

                 Plaintiff,

   vs.                                                     Case No. 3:20-cv-17-J-34JBT

   TRANS HIGH CORPORATION,
   and HIGH TIMES HOLDING
   CORPORATION,

              Defendants.
   ________________________________/

                               ORDER TO SHOW CAUSE

          The parties are directed to show cause by a written response filed on or before

   October 5, 2020, why this case should not be dismissed for lack of prosecution pursuant

   to Local Rule 3.10, or sanctions imposed due to the parties’ failure to file a Case

   Management Report within the time prescribed by Local Rule 3.05(c)(2)(B). The parties

   are cautioned that failure to respond to this order may result in the dismissal of the action

   or the entry of sanctions without further notice.

          DONE AND ORDERED in Jacksonville, Florida this 21st day of September, 2020.




   ja

   Copies to:

   Counsel of Record
   Pro Se Parties
